

115 HR 4600 IH: Disaster Assistance Recoupment Fairness Act of 2017
U.S. House of Representatives
2017-12-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 4600IN THE HOUSE OF REPRESENTATIVESDecember 7, 2017Mr. Pallone (for himself, Mr. Meeks, Mr. Payne, Mr. King of New York, Mr. Sires, Mr. Engel, Mr. Norcross, Mr. Sean Patrick Maloney of New York, Mr. Pascrell, Miss Rice of New York, Mrs. Watson Coleman, Mrs. Carolyn B. Maloney of New York, Mr. LoBiondo, Mr. Nadler, Ms. Clarke of New York, and Mr. Gottheimer) introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo waive and repay certain debts relating to assistance provided to individuals and households.
	
 1.Short titleThis Act may be cited as the Disaster Assistance Recoupment Fairness Act of 2017. 2.Debts arising since 2012 (a)DefinitionIn this section, the term covered assistance means assistance provided—
 (1)under section 408 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5174); and
 (2)in relation to a major disaster declared by the President under section 401 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170) during the period beginning on January 1, 2012, and ending on the date of enactment of this Act.
 (b)Waiver authorityThe Administrator of the Federal Emergency Management Agency shall waive a debt owed to the United States related to covered assistance provided to an individual or household, unless the debt involves fraud, the intentional presentation of a false claim, or intentional misrepresentation by the debtor or any party having an interest in the claim.
 (c)Repayment authorityThe Administrator of the Federal Emergency Management Agency shall reimburse a debtor for any payments made by the debtor on a debt owed to the United States related to covered assistance, if the Administrator would have otherwise been required to waive the debt under subsection (b).
			